It appears from the record in this case that Wesley H. Richards, late a resident of Franklin county, died in 1928, and by his last will disposed of a large estate. The residuary legatee under this will is the defendant in error The American Humane Education Society.
Item VI of the will reads as follows: "Item VI. All the rest and residue of my estate, wherever situated and of whatever nature and description, I give, devise and bequeath to The American Humane Education Society, of the City of Boston, State of Massachusetts, in trust, nevertheless, the same to be held, invested, reinvested, managed and controlled by said Society; and the net income derived therefrom shall be by said Society used, applied, expended and devoted to accomplish the purposes, objects and ends for which said Society was organized and incorporated."
The value of the estate so devised to The American *Page 5 
Humane Education Society is admitted to amount to the sum of $169,847.42.
The funds so devised are to be used to accomplish the purposes, objects and ends for which the said society was organized and incorporated.
The American Humane Education Society is a corporation organized under the laws of Massachusetts, and it is admitted that at the time of the hearing in the probate court it had expended in the United States $623,604, of which amount there had been expended in Ohio $14,530.
At the time of the hearing in the common pleas court additional expenditures had been made, but, as we understand, counsel agree that the ratio expended in Ohio was practically the same as at the time of the hearing in the probate court.
The sole question presented to this court for determination is whether or not the expenditures of this society in Ohio constitute a substantial part of its activities so as to exempt the bequest herein from the Ohio inheritance tax.
This question was submitted to the probate court of Franklin county and the bequest was held to be exempt from the Ohio inheritance tax. An appeal from such judgment was taken to the court of common pleas, where it was also held that the bequest was exempt from the Ohio inheritance tax.
From such judgment of the court of common pleas error is prosecuted to this court.
The facts are briefly as above stated and are substantially agreed upon.
Section 5334, General Code, provides that the succession to property shall be exempt when such property is given "to or for the use of an institution for purposes only of public charity, carried on in whole or in substantial part within this state."
It is conceded that under the statute as it existed *Page 6 
prior to the recent amendments this property would not be exempt from the inheritance tax, as the statute formerly provided for an exemption of bequests which were made for purposes only of public charity or other exclusively public purposes.
It is also conceded that the section of the Code was amended for the purpose of exempting bequests to charitable institutions whose activities were carried on in substantial part in the state of Ohio.
Do the expenditures made by The American Humane Education Society in Ohio constitute a substantial part of the activities of that association?
Counsel for plaintiff in error adopt the definition of "substantial" as found in Funk  Wagnalls Standard Dictionary as follows: "Of real worth and importance; of considerable value; valuable."
We are disposed to accept this as a correct definition of what constitutes a substantial part of the society's expenditures.
Bouvier defines "substantial damages" as "Damages assessed by the verdict of a jury, which are worth having as opposed to nominal damages."
Upon consideration we cannot escape the conclusion that the expenditures made in Ohio during the past years by this association constitute a substantial part of its total expenditures and that such expenditures in Ohio are well worth having. The record discloses the nature of the work of this society throughout the various states of the Union. It shows that in the state of Ohio 9,571 Bands of Mercy, into which there were gathered 287,130 children, have been organized and are being conducted; that literature, monthly magazines, etc., are distributed regularly to these various bands; that paid workers are sent into the state to address these children along the lines of its objects and purposes, that is, to teach these children the principles of justice and kindness toward all life, human *Page 7 
and dumb animals; that in addition to the above the society distributes to substantially all the newspapers in Ohio its magazine known as "Our Dumb Animals."
The record further shows that since the hearing in the lower court a number of additional Bands of Mercy have been organized and supplied with literature; that the humane societies throughout Ohio are supplied with literature along the lines for which the society was organized. The record also discloses that the ratio of the amount spent in Ohio when compared with the total amount spent in the United States is substantially one to forty-eight. We think this constitutes the expenditure of a substantial portion of the resources of the society in the state of Ohio and falls within the exemption provided in Section 5334, General Code. It will also be noted that the statement of the president of the society is to the effect that the society stands ready and willing to expend a larger proportion of its funds in Ohio if at any time the requirements in Ohio should demand or justify such increased expenditures.
We think the reasoning found in Eliot Five Cents Savings Bank
v. Commercial Union Assurance Co., 142 Mass. 142, 7 N.E. 550, and in Minns et al., Exrs., v. Billings, 183 Mass. 126,66 N.E. 593, 5 L.R.A. (N.S.), 686, 97 Am. St. Rep., 420, and other cases cited by counsel, supports the conclusion herein reached.
The judgment of the lower court will be affirmed.
Judgment affirmed.
ALLREAD, P.J., and HORNBECK, J., concur. *Page 8